Title: To Thomas Jefferson from William Short, 14 March 1787
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris March 14. 1787

In my letter the day before yesterday I mentioned to you the progress I had made with the engraver. Yesterday his part of the work was entirely completed. I have employed him to have 250 copies taken for you, not knowing any better mode of having it done as you left no directions with me respecting it. He enquired of me yesterday if I was charged with the payment of these matters &c. I have told him that his disbursements for the paper and striking the maps should be refunded him immediately. With respect to the corrections he had made I should write to know your intentions. I could not learn from him what would be his demand—the nearest I could get to it was “nous arrangerons cela quand vous aurez des nouvelles de M. Jefferson.”
Young Walton has come to Paris and purposes sailing on this packet. I only heard of it this morning and saw him to-day for the first time.
Pio was here this morning. He is quite unhappy about you and cannot concieve that you are in existence as you have not written since your departure. He is the more uneasy as you set off alone. He has figured it to himself as a most daring enterprize and thinks much danger is to [be] apprehended in it. A thousand accidents may happen—“Ou peut tomber malade sur la route enfin” and in such a case what could a man do. In short I suppose nothing could bring him to believe himself equal to such an undertaking. Although I have not the same alarms with Monsr. de Pio yet I hope you do not doubt of my anxiety to hear from you, and my desire to know that you recieve the wished for benefit from the change  of air. For be assured my dear Sir no body can be more attached to your health and happiness than Your sincere friend,

W Short

